Exhibit 10.2

EXECUTION COPY

 

 

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

dated as of

December 21, 2012,

among

RP CROWN HOLDING, LLC,

RP CROWN PARENT, LLC,

THE SUBSIDIARIES OF RP CROWN PARENT, LLC

IDENTIFIED HEREIN

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

  

Definitions

  

SECTION 1.01. Credit Agreement

     1   

SECTION 1.02. Other Defined Terms

     1   

ARTICLE II

  

Guarantee

  

SECTION 2.01. Guarantee

     6   

SECTION 2.02. Guarantee of Payment

     6   

SECTION 2.03. No Limitations

     6   

SECTION 2.04. Reinstatement

     9   

SECTION 2.05. Agreement To Pay; Subrogation

     9   

SECTION 2.06. Information

     9   

ARTICLE III

  

Pledge of Securities

  

SECTION 3.01. Pledge

     9   

SECTION 3.02. Delivery of the Pledged Collateral

     10   

SECTION 3.03. Representations, Warranties and Covenants

     11   

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests

     12   

SECTION 3.05. Registration in Nominee Name; Denominations

     13   

SECTION 3.06. Voting Rights; Dividends and Interest

     13   

ARTICLE IV

  

Security Interests in Personal Property

  

SECTION 4.01. Security Interest

     15   

SECTION 4.02. Representations and Warranties

     18   

SECTION 4.03. Covenants

     20   

SECTION 4.04. Other Actions

     23   

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     26   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE V

  

Remedies

  

SECTION 5.01. Remedies Upon Default

     28   

SECTION 5.02. Application of Proceeds

     30   

SECTION 5.03. Grant of License to Use Intellectual Property

     30   

SECTION 5.04. Securities Act

     31   

ARTICLE VI

  

Indemnity, Subrogation and Subordination

  

SECTION 6.01. Indemnity and Subrogation

     32   

SECTION 6.02. Contribution and Subrogation

     32   

SECTION 6.03. Subordination

     33   

ARTICLE VII

  

Miscellaneous

  

SECTION 7.01. Notices

     33   

SECTION 7.02. Waivers; Amendment

     33   

SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification

     34   

SECTION 7.04. Successors and Assigns

     34   

SECTION 7.05. Survival of Agreement

     34   

SECTION 7.06. Counterparts; Effectiveness; Several Agreement

     35   

SECTION 7.07. Severability

     35   

SECTION 7.08. Right of Set-Off

     35   

SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process

     36   

SECTION 7.10. WAIVER OF JURY TRIAL

     36   

SECTION 7.11. Headings

     37   

SECTION 7.12. Security Interest Absolute

     37   

SECTION 7.13. Termination or Release

     37   

SECTION 7.14. Additional Loan Parties

     38   

SECTION 7.15. Administrative Agent Appointed Attorney-in-Fact

     38   

 

ii



--------------------------------------------------------------------------------

Schedules    Schedule I    Equity Interests; Debt Securities Exhibits    Exhibit
I    Form of New Subsidiary Supplement Exhibit II    Form of Patent Security
Agreement Exhibit III    Form of Trademark Security Agreement Exhibit IV    Form
of Copyright Security Agreement

 

iii



--------------------------------------------------------------------------------

Schedule I to

the Second Lien Copyright

Security Agreement

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT dated as of December 21, 2012
(this “Agreement”), among RP CROWN HOLDING, LLC, a Delaware limited liability
company, RP CROWN PARENT, LLC, a Delaware limited liability company, the
Subsidiaries of RP CROWN PARENT, LLC party hereto and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as Administrative Agent.

Reference is made to the Second Lien Credit Agreement dated as of December 14,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RP CROWN HOLDING, LLC, a Delaware limited liability
company (“Holdings”), RP CROWN PARENT, LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party thereto and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent. The Lenders have agreed to extend credit to the
Borrower subject to the terms and conditions set forth in the Credit Agreement.
The obligations of the Lenders to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and the
Subsidiary Parties (as defined herein) are affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein;
the term “instrument” shall have the meaning specified in Article 9 of the New
York UCC.

(b) The rules of construction specified in Sections 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Bankruptcy Law” means the Bankruptcy Code or any other foreign, federal or
state bankruptcy, insolvency, receivership or similar law.

 

1



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Claiming Party” has the meaning assigned to such term in Section 6.02.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Contractual Obligation” means, as to any Person, any obligation of such Person
under any provision of any security issued by such Person or of any agreement,
undertaking, contract, indenture, mortgage, deed of trust or other instrument,
document or agreement to which such Person is a party or by which it or any of
its property is bound.

“Contributing Party” has the meaning assigned to such term in Section 6.02.

“Copyrights” has the meaning assigned to such term in the definition of
Intellectual Property herein.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Discharge of First Lien Obligations” has the meaning assigned to such term in
the Intercreditor Agreement.

“Excluded Assets” has the meaning assigned to such term in Section 4.01.

“Excluded Equipment” means assets of a Grantor which are subject to, or secured
by, a Capital Lease Obligation or purchase money security interest which is
permitted under the Credit Agreement if and to the extent, and only to the
extent, that the agreements granting or governing such Capital Lease Obligation
or purchase money security interest prohibit an assignment of such assets, or a
grant of a security interest in such assets, by a Grantor, or would give any
other party to such Capital Lease Obligation or purchase money security interest
the right to terminate its obligations thereunder (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the Uniform Commercial Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
Bankruptcy Laws) or principles of equity); provided that all Proceeds paid or
payable to any Grantor from any sale, transfer or assignment or other voluntary
or involuntary disposition of such assets and all rights to receive such
proceeds shall be included in the Collateral to the extent not otherwise
required to be paid to the holder of such Capital Lease Obligation or other
purchase money security interest secured by such assets.

“Excluded Equity Interests” has the meaning assigned to such term in
Section 3.01.

 

2



--------------------------------------------------------------------------------

“Exempt Deposit Accounts” means (i) Deposit Accounts the balance of which
consists solely and exclusively of (a) withheld income taxes and federal, state
or local employment or payroll taxes in such amounts as are required to be paid
to the Internal Revenue Service or state or local government agencies with
respect to employees of any of the Loan Parties, and (b) amounts required to be
paid over to an employee benefit plan (including flexible spending plans) on
behalf of or for the benefit of employees of any of the Loan Parties, and
(ii) Deposit Accounts the balance of which consists solely and exclusively of
funds set aside for purposes of funding payroll or employment checks (or
analogous electronic payments).

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“First Lien Agent” has the meaning assigned to such term in the Intercreditor
Agreement.

“First Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor and all other “general
intangibles” and “payment intangibles”, each as defined in the New York UCC
(other than Accounts), including all rights and interests in partnerships,
limited partnerships, limited liability companies and other unincorporated
entities, corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee
and other agreements), Intellectual Property, Software, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor to secure
payment by an Account Debtor of any of the Accounts.

“Grantors” means Holdings, the Borrower and the Subsidiary Parties.

“Guarantors” means Holdings and the Subsidiary Parties.

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Intellectual Property” means the collective reference to all rights, title and
interest in or relating to intellectual property and industrial property (other
than Accounts), whether arising under United States, multinational or foreign
laws or otherwise, including (a) all copyrights, mask work rights, database
rights and design rights, whether or not registered or published, all
registrations and recordings thereof and all applications in connection
therewith, together with all renewals, continuations, reversions and extensions
thereof and all rights to obtain such renewals, continuations, reversions and
extensions (collectively, “Copyrights”), (b) all letters patent, all
applications for such letters patent and all divisionals, continuations and
continuations-in-part thereof, together with all reissues, reexaminations,
renewals and extensions of the foregoing, and all rights to obtain such
divisionals, continuations, continuations-in-part,

 

3



--------------------------------------------------------------------------------

reissues, reexaminations, renewals and extensions (collectively, “Patents”),
(c) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers (and, in each case, all goodwill associated therewith
and all registrations and recordation thereof and all applications in connection
therewith), together with all renewals and extensions thereof and all rights to
obtain such renewals and extensions (collectively, “Trademarks”), (d) all trade
secrets, (e) all Internet domain names, (f) all Contractual Obligations
providing for the grant of any right to or under any Intellectual Property
(collectively, “Licenses”) and (g) all rights to sue at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof, including the right to receive all income, royalties,
proceeds and damages therefrom, whether now or hereafter due or payable.

“Licenses” has the meaning assigned to such term in the definition of
Intellectual Property herein.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Borrower
to any of the Secured Parties under the Credit Agreement and each of the other
Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.

“Patents” has the meaning assigned to such term in the definition of
Intellectual Property herein.

“Perfection Certificate” means the Perfection Certificate delivered pursuant to
the Credit Agreement, completed and supplemented with the schedules and
attachments contemplated thereby, and duly executed by the chief executive
officer, the chief financial officer, the treasurer, any executive or senior
vice president, the general counsel or the chief legal officer of Borrower.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

4



--------------------------------------------------------------------------------

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (d) the successors and permitted assigns of each of
the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Software” means any and all computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code; databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise; descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons; and all documentation
including user manuals and other training documentation related to any of the
foregoing.

“Subsidiary Parties” means (a) the Subsidiaries party hereto and (b) each other
Subsidiary that becomes a party to this Agreement as a Subsidiary Party after
the Effective Date pursuant to Section 7.14.

“Trademarks” has the meaning assigned to such term in the definition of
Intellectual Property herein.

“Unfunded Advances/Participations” means, with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made its share of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.05(b) of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrower or made
available to the Administrative Agent by any such Lender.

 

5



--------------------------------------------------------------------------------

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each of the Guarantors further agrees that the Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee notwithstanding
any extension or renewal of any Obligation. Each of the Guarantors waives
presentment to, demand of payment (except as expressly specified in the Credit
Agreement) from and protest to the Borrower or any other Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. Notwithstanding anything contained herein to
the contrary, the Obligations of each Guarantor at any time shall be limited to
the maximum amount as will result in the Obligations of such Guarantor under
this Agreement not constituting a fraudulent transfer or conveyance for purposes
of any Bankruptcy Law to the extent applicable to this Agreement and the
Obligations of such Guarantor hereunder.

SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other Person.

SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.13 and subject to the
last sentence of Section 2.01, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
be valid and enforceable and shall not be discharged, terminated, reduced or
impaired or otherwise affected by, whether or not any Guarantor shall have had
notice or knowledge of any of them, (i) the failure of the Administrative Agent
or any other Secured Party to assert any claim or demand or to enforce any right
or remedy under the provisions of any Loan Document or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Document or any other agreement, including with
respect to any other Guarantor under this Agreement; (iii) the release of any
security held by the Administrative Agent or any other Secured Party for the
Obligations or any of them; (iv) any default, failure or delay, willful or
otherwise, in the performance of the Obligations; (v) the existence of any
dispute between the Borrower and any Secured Party with respect to the existence
of any Event of Default; or

 

6



--------------------------------------------------------------------------------

(vi) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations). Each Guarantor expressly authorizes the
Secured Parties to exchange, waive or release any or all such security now or
hereafter held by or for the benefit of any Secured Party in respect of this
Guarantee (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives for
the ratable benefit of the Secured Parties (i) any defense based on or arising
out of any defense of the Borrower or any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Borrower or any other Loan
Party, other than the indefeasible payment in full in cash of all the
Obligations; (ii) any right to require any Secured Party, as a condition of
payment or performance by such Guarantor, to (A) proceed against the Borrower,
any other guarantor (including any other Guarantor) of the Obligations or any
other Person, (B) proceed against or exhaust any security held from the
Borrower, any such other guarantor or any other Person, (C) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Secured Party in favor of the Borrower or any other Person, or (D) pursue any
other remedy in the power of any Secured Party whatsoever; (iii) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (iv) any defense based upon any Secured Party’s
errors or omissions in the administration of the Obligations, except behavior
which amounts to gross negligence or willful misconduct; (v) (A) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (B) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (C) any rights
to set offs, recoupments and counterclaims, and (D) promptness, diligence and
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (vi) except as
expressly specified in the Credit Agreement, notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in this Section 2.03 and any right to consent to any thereof; and (vii) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

(c) Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than the indefeasible payment in full in cash of the Obligations.
In furtherance of the foregoing and without limiting the generality thereof,
each Guarantor agrees as follows:

 

7



--------------------------------------------------------------------------------

(i) Each Guarantor agrees that the obligations of each Guarantor hereunder are
independent of the obligations of the Borrower and the obligations of any other
guarantor (including any other Guarantor) of the obligations of the Borrower,
and a separate action or actions may be brought and prosecuted against such
Guarantor whether or not any action is brought against the Borrower or any of
such other guarantors and whether or not the Borrower is joined in any such
action or actions;

(ii) payment by any Guarantor of a portion, but not all, of the Obligations
shall in no way limit, affect, modify or abridge any Guarantor’s liability for
any portion of the Obligations which has not been paid; and without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations; and

(iii) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may, to the extent permitted
by, and subject to the terms of, the Intercreditor Agreement, (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Obligations; (ii) settle, compromise,
release or discharge, or accept or refuse any offer of performance with respect
to, or substitutions for, the Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations; (iii) request and accept other guaranties of the Obligations and
take and hold security for the payment hereof or the Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Obligations, any other guaranties of the Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against the Borrower or any security for
the Obligations; and (vi) exercise any other rights or remedies available to it
under the Loan Documents.

 

8



--------------------------------------------------------------------------------

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation plus any accrued and unpaid interest on such Obligation (including
interest which, but for the Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Obligations whether or not such
claim is allowed against the Borrower for such interest in the related
bankruptcy case). Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI. If any payment shall be required to be made
to any Secured Party under this Agreement, each Guarantor hereby unconditionally
and irrevocably agrees that it will contribute, to the maximum extent permitted
by law, such amounts to each other Guarantor and the Borrower so as to maximize
the aggregate amount paid to the Secured Parties under or in connection with the
Loan Documents.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Administrative Agent, its successors and assigns, for the ratable benefit of
the Secured Parties, and hereby grants to the Administrative Agent, its
successors and

 

9



--------------------------------------------------------------------------------

assigns, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in, to and under (a) the shares
of capital stock and other Equity Interests owned by it on the date hereof
(including all such shares of capital stock and other Equity Interests listed on
Schedule I) and any other Equity Interests obtained in the future by such
Grantor in a Person that is or becomes a Subsidiary of such Grantor and the
certificates representing all such Equity Interests (the “Pledged Stock”),
provided that the Pledged Stock shall not include (i) more than 65% of the
issued and outstanding voting Equity Interests of any Foreign Subsidiary
directly held by a Loan Party, (ii) any Equity Interests of any Foreign
Subsidiary not directly held by a Loan Party, (iii) Equity Interests in any
Foreign Subsidiary to the extent a pledge of such Equity Interests is illegal or
otherwise prohibited by applicable law or (iv) Equity Interests in Unrestricted
Subsidiaries or in entities where such Grantor holds 50% or less of the
outstanding Equity Interests of such entity, to the extent a pledge of such
Equity Interests is prohibited by the organizational documents or agreements
with the other equity holders of such Unrestricted Subsidiary or entity (the
Equity Interests described in the clauses (i), (ii), (iii) and (iv) being
referred to as “Excluded Equity Interests”); (b)(i) the debt securities held by
such Grantor on the date hereof (including all such debt securities listed
opposite the name of such Grantor on Schedule I), (ii) any debt securities or
intercompany loans or advances in the future issued to or held by such Grantor
and (iii) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt Securities”); (c) subject to Section 3.06, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clauses (a) and (b) above;
(d) subject to Section 3.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above; and (e) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above being collectively referred to as the “Pledged
Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever, subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered to the Administrative Agent (i) on the
Effective Date any and all Pledged Securities in existence as of the Effective
Date and (ii) promptly (and in any event, within 20 days after receipt thereof)
any and all Pledged Securities acquired after the Effective Date, in each case,
to the extent permitted by, and subject to the terms of, the Intercreditor
Agreement.

(b) Each Grantor will cause any Indebtedness for borrowed money owed to such
Grantor by any Person (other than Indebtedness with an outstanding principal
amount of less than the U.S. Dollar Equivalent of $3,000,000 in the aggregate
owed to such Grantor by any Person that is not Holdings, the Borrower or a
Subsidiary) to be evidenced by a duly executed promissory note that is pledged
and delivered to the Administrative Agent pursuant to the terms hereof, in each
case, to the extent permitted by, and subject to the terms of, the Intercreditor
Agreement.

 

10



--------------------------------------------------------------------------------

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by stock powers or note powers, as applicable, duly executed in
blank or other instruments of transfer reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by proper
instruments of assignment duly executed by the applicable Grantor and such other
instruments or documents as the Administrative Agent may reasonably request.
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
and made a part hereof, provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder in order to satisfy the
Collateral and Guarantee Requirement;

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are (except as disclosed on Schedule I) fully paid and nonassessable and
(ii) in the case of Pledged Debt Securities, are legal, valid and binding
obligations of the issuers thereof, except as limited by Bankruptcy Laws and
equitable principles;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers permitted by the Loan Documents, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Liens permitted under the Loan
Documents, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than Liens permitted under the Loan Documents, and
(iv) will defend its title or interest thereto or therein against any and all
Liens (other than the Liens permitted by the Loan Documents), however arising,
of all Persons whomsoever;

 

11



--------------------------------------------------------------------------------

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or as disclosed on Schedule I, the Pledged Collateral
is and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Administrative Agent of rights and remedies
hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (except as may be required in connection with such disposition
of Pledged Securities by laws affecting the offering and sale of securities
generally and other than such as have been obtained and are in full force and
effect); and

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
(i) when any Pledged Security that is certificated is, subject to Section 7.16,
delivered to the Administrative Agent in accordance with this Agreement, the
Administrative Agent will obtain a legal, valid and perfected lien, free of any
adverse claim, upon and security interest in such Pledged Security and (ii) when
the initial financing statement with respect to any Pledged Security that is not
certificated pursuant to Section 3.04(b) is filed pursuant to Section 4.01(b),
the Administrative Agent will obtain a legal, valid and perfected lien free of
any adverse claim other than Liens in favor of the First Lien Agent under the
First Lien Documents and other Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement, in each case as security for the payment
and performance of the Obligations.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. (a) Each Grantor acknowledges and agrees that (i) each interest in
any limited liability company or limited partnership Controlled by such Grantor,
pledged hereunder and represented by a certificate shall be a “security” within
the meaning of Article 8 of the New York UCC and shall be governed by Article 8
of the New York UCC and (ii) each such interest shall at all times hereafter be
represented by a certificate.

(b) Each Grantor further acknowledges and agrees that (i) each interest in any
limited liability company or limited partnership Controlled by such Grantor,
pledged hereunder and not represented by a certificate shall not be a “security”
within the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the New York UCC, and (ii) such Grantor shall at no time elect to
treat any such interest as a “security” within the meaning of Article 8 of the
New York UCC or issue any certificate representing such interest, unless such
Grantor provides prior written notification to the Administrative Agent of such
election and immediately delivers any such certificate, subject to the terms and
provisions of the Intercreditor Agreement, to the Administrative Agent pursuant
to the terms hereof.

 

12



--------------------------------------------------------------------------------

SECTION 3.05. Registration in Nominee Name; Denominations. Each Grantor will
promptly (and in any event within 20 days of receipt thereof) give to the
Administrative Agent copies of any material notices or other material
communications received by it with respect to Pledged Securities registered in
the name of such Grantor. The Administrative Agent shall, upon a reasonable
request, have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Grantors in accordance with paragraph (d) of this
Section 3.06 that their rights under this Section 3.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents, provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Administrative Agent or the other Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws, provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the ratable benefit of the Secured
Parties and shall be, subject to the Intercreditor Agreement, forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement).

 

13



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors in accordance with
paragraph (d) of this Section 3.06 of the suspension of their rights under
paragraph (a)(iii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon, subject to the Intercreditor
Agreement, become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 3.06 shall be held in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Grantor and
shall be, subject to the Intercreditor Agreement, forthwith delivered to the
Administrative Agent upon demand in the same form as so received (with any
necessary endorsement). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 5.02.
After all Events of Default have been cured or waived and the Borrower has
delivered to the Administrative Agent a certificate to that effect, the
Administrative Agent shall, promptly (and in any event within 5 Business Days)
repay to each Grantor, without interest, all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and that remain
in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors in accordance with
paragraph (d) of this Section 3.06 of the suspension of their rights under
paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06, and the obligations of the
Administrative Agent under paragraph (a)(ii) of this Section 3.06, shall cease,
and all such rights shall thereupon, subject to the Intercreditor Agreement,
become vested in the Administrative Agent, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers, provided that, unless otherwise directed by the Required Lenders, the
Administrative Agent shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights.

(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 3.06, (i) shall be given in
writing, (ii) may be given to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under paragraph
(a)(i) or paragraph (a)(iii) in part without suspending all such rights (as
specified by the Administrative Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Administrative Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (such assignment, pledge and grant of security interest, the
“Security Interest”) in all right, title or interest in or to any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles (including, without limitation, all Intellectual
Property);

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Software;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims (as described in Schedule 12 to the Perfection
Certificate);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

 

15



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, in no event shall
the Collateral (whether the Article 9 Collateral or the Pledged Collateral)
include, and no Grantor shall be deemed to have granted a Security Interest in,
any of such Grantor’s right, title or interest in:

(1) any Intellectual Property if the grant of such Security Interest shall
constitute or result in (i) the abandonment, invalidation or rendering
unenforceable of any right, title or interest of any Grantor therein, (ii) the
breach or termination pursuant to the terms of, or a default under, any
Intellectual Property or (iii) the violation of any applicable law (without
limiting the foregoing, no Grantor shall be deemed to have granted a Security
Interest in any Trademark applications filed in the United States Patent and
Trademark Office on the basis of a Grantor’s “intent-to-use” such trademark,
unless and until acceptable evidence of use of such Trademark has been filed
with the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. §1051, et seq.), whereupon such
Trademark application will be deemed automatically included in the Article 9
Collateral, to the extent that granting the Security Interest in such Trademark
application prior to such filing would adversely affect the enforceability or
validity of such Trademark application);

(2) any General Intangible or any lease, license, franchise, charter,
authorization, contract, property right or agreement to which any Grantor is a
party or any of its rights or interests thereunder if and for so long as the
grant of such Security Interest (i) shall be prohibited by any valid and
enforceable provision of any contract, agreement, instrument or indenture
governing such General Intangible, lease, license contract, property right or
agreement, (ii) would give any other party to such General Intangible, lease,
license, contract, property right or agreement the right to terminate its
obligations thereunder, (iii) is permitted only with the consent of another
party to such lease, license contract, property right or agreement, if such
consent has not been obtained after the Grantor’s use of commercially reasonable
efforts to obtain such consent, (iv) shall constitute or result in the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein, (v) shall constitute or result in a breach or termination
(or result in any party thereto having the right to terminate) pursuant to the
terms of, or a default under, any such General Intangible, lease, license,
contract, property right or agreement, or (vi) shall constitute or result in a
violation under any law, regulation, permit, order or decree of any Governmental
Authority, unless and until all required material consents shall have been
obtained in each case as to this clause (2), other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code (or any successor provision or
provisions) of any

 

16



--------------------------------------------------------------------------------

relevant jurisdiction or any other applicable law (including Bankruptcy Laws) or
principles of equity); provided, however, that such Security Interest shall
attach immediately at such time as and, to the extent severable, to any portion
of such General Intangible, lease, license, contract, property right or
agreement that does not constitute or result or no longer constitutes or results
in any of the conditions or consequences specified in this clause (2);

(3) any Excluded Equity Interests;

(4) any Exempt Deposit Accounts;

(5) any Excluded Equipment;

(6) any assets of any Grantor to the extent the Administrative Agent reasonably
determines that the cost of obtaining or perfecting a security interest in such
assets is excessive in relation to the benefit expected to be afforded to the
Lenders thereby; and

(7) any assets of any Foreign Subsidiary.

(The items described in the foregoing clauses (1) through (7), inclusive, being
referred to as “Excluded Assets”);

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or the Pledged Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as all assets of such Grantor or words of
similar effect as being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon reasonable request.

Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Administrative Agent as secured party to the extent a security interest
may be perfected by filing with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office in
any other country).

 

17



--------------------------------------------------------------------------------

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral or Pledged Collateral.

(d) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Administrative
Agent or any other Secured Party, (ii) each Grantor shall remain liable under
each of the agreements included in the Collateral, including, without
limitation, any agreements relating to Pledged Stock constituting partnership
interests or limited liability company interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Administrative Agent nor any Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Stock constituting
partnership interests or limited liability company interests, and (iii) the
exercise by the Administrative Agent of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral.

(e) Notwithstanding anything herein to the contrary, (A) no Grantor shall be
required to perfect the Security Interests granted by this Agreement (i) by
means of notations on certificates of title (or similar actions) with respect to
motor vehicles and other assets subject to certificates of title, (ii) pursuant
to the United States Assignment of Claims Act or analogous laws of other
Governmental Authorities or (iii) if the Administrative Agent reasonably
determines that the cost of obtaining such a perfected Security Interest is
excessive in relation to the benefit expected to be afforded to the Secured
Parties, and (B) no Grantor shall be required (i) to obtain any landlord
waivers, estoppel or collateral access letters or (ii) to take any actions in
any jurisdiction other than the United States (or any political subdivision
thereof) and its territories and possessions in order to create or perfect any
Security Interests in assets located or titled outside of the United States (or
any political subdivision thereof) and its territories and possessions.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral that is material to the conduct of its business with respect to which
it has purported to grant a Security Interest hereunder and has full power and
authority to grant to the Administrative Agent for the ratable benefit of the
Secured Parties the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained.

 

18



--------------------------------------------------------------------------------

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete as of the
Effective Date. The Uniform Commercial Code financing statements or other
appropriate filings, recordings or registrations prepared by the Administrative
Agent, as specified in Schedule 5 of the Perfection Certificate, based upon the
information provided to the Administrative Agent in the Perfection Certificate,
are all the filings, recordings and registrations (other than filings required
to be made in the United States Patent and Trademark Office and the United
States Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of United States Patents, Trademarks and Copyrights) and
any requirement of any Loan Document to register stock that are necessary to
publish notice of and protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
to the extent a Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that fully
executed agreements, in the form of Exhibit II, III or IV hereto, as applicable,
containing a description of all Article 9 Collateral consisting of Intellectual
Property with respect to United States Patents and United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights will be delivered to the
Administrative Agent for recording by the United States Patent and Trademark
Office and the United States Copyright Office (pursuant to 35 U.S.C. § 261,
15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as
applicable, and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction) to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of United States Patents, United States Trademarks and
registered United States Copyrights to the extent a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than the filing of Uniform Commercial Code
financing statements and such actions as are necessary to perfect the Security
Interest with respect to any Article 9 Collateral consisting of United States
Patents, United States Trademarks and registered United States Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

 

19



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral to the extent a security interest therein can be
created under the Uniform Commercial Code securing the payment and performance
of the Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral to the extent a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral to the
extent a security interest may be perfected upon the receipt and recording of
this Agreement (or a short form of this Agreement substantially in the form of
Exhibit II, III or IV hereto, as applicable) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the
Article 9 Collateral, other than Liens in favor of the First Lien Agent under
the First Lien Documents, Permitted Encumbrances and other Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

(d) Each Grantor owns the Article 9 Collateral that is material to the conduct
of its business free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement. None of the Grantors has filed
or consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral that is material to the conduct of its business, (ii) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Article 9 Collateral that is material to the
conduct of its business with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Grantor
assigns any Article 9 Collateral that is material to the conduct of its business
or any security agreement or similar instrument covering any Article 9
Collateral that is material to the conduct of its business with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement. On the date hereof, no Grantor holds any
Commercial Tort Claim in excess of $500,000, except as indicated on the
Perfection Certificate.

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly (and in any event
within 20 days) to notify the Administrative Agent in writing of any change
(i) in its corporate name, (ii) in its jurisdiction of incorporation or
organization, (iii) in its identity or type of organization or corporate
structure or (iv) in any Loan Party’s organizational identification number. Each
Grantor agrees to promptly (and in any event within 20 days) provide the
Administrative Agent with certified organizational documents reflecting any of
the changes described in the first sentence of this paragraph. Each Grantor
agrees to assist the Administrative Agent in preparing documents reasonably
deemed by the Administrative Agent as required in order for the Administrative
Agent to make all filings under the Uniform Commercial Code or otherwise
necessary to continue at all times following such change to have a valid, legal

 

20



--------------------------------------------------------------------------------

and perfected second priority, other than Permitted Encumbrances and Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement, security
interest in all the Article 9 Collateral. Each Grantor also agrees promptly to
notify the Administrative Agent if any material portion of the Article 9
Collateral owned or held by such Grantor is damaged or destroyed.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a) of the Credit
Agreement and quarterly financial statements with respect to the preceding
quarter pursuant to Section 5.01(b) of the Credit Agreement, the Borrower shall
deliver to the Administrative Agent a certificate pursuant to Section 5.03(b) of
the Credit Agreement.

(d) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral that is
material to the conduct of such Grantor’s business against all Persons and to
defend the Security Interest of the Administrative Agent in the Article 9
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to the Loan Documents.

(e) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and assisting the Administrative Agent with
the filing of any financing or continuation statements (including fixture
filings) or other documents in connection herewith or therewith. If any amount
payable under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any promissory note or other instrument, such note or
instrument shall be, to the extent permitted by, and subject to the terms of,
the Intercreditor Agreement, promptly (and in any event within 20 days)
delivered to the Administrative Agent in accordance with Section 3.02 of this
Agreement, duly endorsed in a manner reasonably satisfactory to the
Administrative Agent.

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Administrative Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by adding additional schedules hereto to identify
specifically any asset or item of a Grantor that may, in the Administrative
Agent’s judgment, constitute Copyrights, Patents, Trademarks or Licenses;
provided that any Grantor shall have the right, exercisable within 10 days after
it has been notified by the Administrative Agent of the specific identification
of such Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Grantor

 

21



--------------------------------------------------------------------------------

hereunder with respect to such Collateral. Each Grantor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Collateral within 30 days after the date it has
been notified by the Administrative Agent of the specific identification of such
Collateral.

(f) The Administrative Agent and such Persons as the Administrative Agent may
reasonably designate shall have the right, upon reasonable prior notice and
during regular business hours, to inspect the Article 9 Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Article 9 Collateral is located and to discuss
the Grantors’ affairs with the officers of the Grantors and their independent
accountants, all in accordance with Section 5.09 of the Credit Agreement,
provided that so long as no Event of Default has occurred and is continuing, any
such visit and inspection in excess of one per calendar year shall be at the
expense of the Administrative Agent or the applicable Lender. The Administrative
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Secured Party.

(g) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to the Loan Documents, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Administrative Agent on demand for any reasonable
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Administrative Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

(h) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person to secure payment and performance of an
Account in an amount in excess of $2,000,000, such Grantor shall promptly (and
in any event within 20 days after such taking) notify the Administrative Agent
and, to the extent permitted by, and subject to the terms of, the Intercreditor
Agreement, assign such security interest to the Administrative Agent for the
ratable benefit of the Secured Parties. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

(i) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Loan Documents.
None of the Grantors shall make or permit to be made any transfer of the Article
9 Collateral and each Grantor shall remain at all times in possession of the
Article 9 Collateral owned by it,

 

22



--------------------------------------------------------------------------------

except that unless and until the Administrative Agent shall notify the Grantors
in writing that an Event of Default shall have occurred and be continuing and
that during the continuance thereof the Grantors shall not sell, convey, lease,
assign, transfer or otherwise dispose of any Article 9 Collateral, except in the
ordinary course of business, the Grantors may use and dispose of the Article 9
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document.

(j) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in Section 5.07 of the Credit
Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance as customarily
maintained by companies of established repute engaged in the same or similar
business operating in the same or similar location and pay such premium and take
any other actions with respect thereto as the Administrative Agent reasonably
deems advisable. All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Administrative Agent and shall be additional Obligations secured
hereby.

(k) Each Grantor shall maintain, in form and manner reasonably satisfactory to
the Administrative Agent, records of its Chattel Paper and its books, records
and documents evidencing or pertaining thereto.

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments (other than checks and similar negotiable instruments obtained in
the ordinary course of business) with an individual face amount of $2,000,000 or
more, such Grantor shall, to the extent permitted by, and subject to the terms
of, the Intercreditor Agreement, forthwith endorse, assign and deliver the same
to the Administrative Agent, within 20 days after receipt thereof, accompanied
by such instruments of transfer or assignment duly executed in blank and such
other instruments or documents as the Administrative Agent may from time to time
reasonably request.

 

23



--------------------------------------------------------------------------------

(b) Deposit Accounts. For each deposit account that any Grantor at any time
opens or maintains, such Grantor shall, within 60 days of the Effective Date (or
such longer period as may be consented to by the Administrative Agent) for
deposit accounts in existence on the Effective Date or within 45 days (or such
longer period as may be consented to by the Administrative Agent) of opening a
deposit account not in existence on the Effective Date, cause the depositary
bank to agree to comply with instructions from the Administrative Agent to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, without further consent of such Grantor or any other
Person (other than, for so long as a Discharge of First Lien Obligations shall
not have occurred, the First Lien Agent), pursuant to an agreement reasonably
satisfactory to the Administrative Agent. The Administrative Agent agrees with
each Grantor that the Administrative Agent shall not give any such instructions
or withhold any withdrawal rights from any Grantor unless an Event of Default
has occurred and is continuing or, after giving effect to any withdrawal, would
occur. The provisions of this paragraph shall not apply to (A) any deposit
account for which any Grantor, the depositary bank and the Administrative Agent
have entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Administrative Agent for the specific
purpose set forth therein, (B) deposit accounts with an aggregate principal
balance less than $2,000,000 and (C) Exempt Deposit Accounts.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall within 20 days of receipt thereof, to the extent permitted
by, and subject to the terms of, the Intercreditor Agreement, endorse, assign
and deliver the same to the Administrative Agent subject to the proviso in
Section 3.01(a) hereof, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably specify. If any securities with an aggregate value in excess of
$2,000,000 now or hereafter acquired by any Grantor are uncertificated and are
issued to such Grantor or its nominee directly by the issuer thereof, such
Grantor shall promptly (and in any event within 20 days of receipt thereof)
notify the Administrative Agent thereof and, to the extent permitted by, and
subject to the terms of, the Intercreditor Agreement, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent,
subject to the proviso in Section 3.01(a) hereof, use commercially reasonable
efforts to cause the issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of any
Grantor or such nominee. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a securities
intermediary or commodity intermediary, such Grantor shall promptly (and in any
event within 20 days of receipt thereof) notify the

 

24



--------------------------------------------------------------------------------

Administrative Agent thereof and, to the extent permitted by, and subject to the
terms of, the Intercreditor Agreement, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, use commercially
reasonable efforts to either (i) cause such securities intermediary or (as the
case may be) commodity intermediary to agree to comply with entitlement orders
or other instructions from the Administrative Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Administrative Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee, or (ii) in the case of Financial
Assets or other Investment Property held through a securities intermediary,
arrange for the Administrative Agent to become the entitlement holder with
respect to such investment property, with the Grantor being permitted, only with
the consent of the Administrative Agent, to exercise rights to withdraw or
otherwise deal with such investment property. The Administrative Agent agrees
with each of the Grantors that the Administrative Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing.

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” with an aggregate value in excess of $2,000,000, as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly (and in any event within 20 days thereafter) notify the Administrative
Agent thereof and shall, to the extent permitted by, and subject to the terms
of, the Intercreditor Agreement, take such action to vest in the Administrative
Agent control under New York UCC Section 9-105 of such electronic chattel paper
or control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the electronic chattel paper or transferable record permitted
under UCC Section 9-105 or, as the case may be, Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
electronic chattel paper or transferable record.

 

25



--------------------------------------------------------------------------------

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit with a value in excess of $1,000,000 now or hereafter issued in
favor of such Grantor, such Grantor shall promptly (and in any event within
20 days thereafter) notify the Administrative Agent thereof and, to the extent
permitted by, and subject to the terms of, the Intercreditor Agreement, such
Grantor shall use commercially reasonably efforts to, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Administrative Agent of the proceeds of any
drawing under the letter of credit or (ii) arrange for the Administrative Agent
to become the transferee beneficiary of the letter of credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under the letter of credit are to be paid to the applicable Grantor unless an
Event of Default has occurred or is continuing.

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
commercial tort claim in an amount reasonably estimated to exceed $1,000,000,
such Grantor shall promptly (and in any event within 15 days thereafter) notify
the Administrative Agent thereof in a writing signed by such Grantor including a
summary description of such claim and, to the extent permitted by, and subject
to the terms of, the Intercreditor Agreement, grant to the Administrative Agent
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will, to the extent commercially reasonable, not
do any act or omit to do any act (and will exercise commercially reasonable
efforts to prevent its licensees from doing any act as omitting to do any act)
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or dedicated to the public, and agrees that it shall
continue to mark any products covered by such Patent with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws.

(b) Each Grantor (either itself or through its licensees or its sublicensees)
will to the extent commercially reasonable, for each Trademark material to the
conduct of such Grantor’s business, (i) maintain such Trademark in full force
free from any claim of abandonment or invalidity for non-use, (ii) maintain the
quality of products and services offered under such Trademark, (iii) display
such Trademark with notice of Federal or foreign registration to the extent
necessary and sufficient to establish and preserve its maximum rights under
applicable law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third party rights.

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
to the extent commercially reasonable for each work covered by a Copyright
material to such Grantor’s business, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

 

26



--------------------------------------------------------------------------------

(d) Each Grantor shall promptly notify the Administrative Agent if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of its business may become abandoned, lost or dedicated to the public,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country, but excluding rejections of applications to
register a Patent, Trademark or Copyright and typical communications in the
ordinary course of prosecution, such as office actions and the like) regarding
such Grantor’s ownership of any Patent, Trademark or Copyright, its right to
register the same, or its right to keep and maintain the same.

(e) In no event shall any Grantor, either itself or through any agent, employee,
licensee or designee, file an application for any United States Copyright (or
for the registration of any United States Copyright) with the United States
Copyright Office or any office or agency in any political subdivision of the
United States, unless it promptly (and in any event concurrently with the
delivery of the financial statements identified in Section 5.01(b) of the Credit
Agreement) informs the Administrative Agent, and executes and delivers any and
all agreements, instruments, documents and papers as the Administrative Agent
may reasonably request to evidence the Administrative Agent’s security interest
in such Copyright, and each Grantor hereby appoints the Administrative Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.

(f) Each Grantor will, to the extent commercially reasonable, take all necessary
steps that are consistent with the practice in any proceeding before the United
States Patent and Trademark Office, United States Copyright Office or any office
or agency in any political subdivision of the United States, to maintain and
pursue each application relating to the Patents, Trademarks and/or Copyrights
(and to obtain the relevant grant or registration) that are material to the
conduct of its business and to maintain each issued Patent and each registration
of the Trademarks and Copyrights that is material to the conduct of any
Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if commercially reasonably and consistent with good business
judgment, to initiate opposition, interference and cancelation proceedings
against third parties.

(g) In the event that any Grantor has reason to believe that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor shall promptly notify
the Administrative Agent and shall use its commercially reasonable efforts and
if consistent with good business judgment, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Article 9 Collateral.

 

27



--------------------------------------------------------------------------------

(h) Upon and during the continuance of an Event of Default, each Grantor shall
use its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License to effect, to the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, the assignment of all such Grantor’s right, title and
interest thereunder to the Administrative Agent, for the ratable benefit of the
Secured Parties, or its designee.

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to the Intercreditor Agreement, each
Grantor agrees to deliver each item of Collateral to the Administrative Agent on
demand, and it is agreed that the Administrative Agent shall have the right to
take any of or all the following actions at the same or different times:
(a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantors to the Administrative Agent, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
or other rights of third parties to the extent that waivers cannot be obtained),
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

28



--------------------------------------------------------------------------------

The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Administrative
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice. At any public (or, to the extent permitted by law, private) sale
made pursuant to this Agreement, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Administrative Agent shall be free to carry out such sale pursuant
to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

 

29



--------------------------------------------------------------------------------

SECTION 5.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds in respect of any Collateral received in connection with the
enforcement of its rights with respect to the Collateral, including any
Collateral consisting of cash, as follows, to the extent permitted by, and
subject to the terms of, the Intercreditor Agreement:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations;

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall, to the extent
permitted by, and subject to the terms of, the Intercreditor Agreement, be
lawfully entitled to exercise such rights and remedies, effective upon the
occurrence and continuance of an Event of Default each Grantor hereby grants
(but subject always to the then existing licensing arrangements or other rights
of third parties) to the Administrative Agent an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sublicense any of the Article 9 Collateral
consisting of

 

30



--------------------------------------------------------------------------------

Intellectual Property or Software now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Administrative
Agent may be exercised, at the option of the Administrative Agent, upon the
occurrence and during the continuation of an Event of Default.

If (i) an Event of Default shall have occurred and, by reason of cure, waiver,
modification, amendment or otherwise, no longer be continuing, (ii) no other
Event of Default shall have occurred and be continuing, (iii) an assignment to
the Administrative Agent of any rights, title and interests in and to the
Intellectual Property shall have been previously made, and (iv) the Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Administrative Agent shall promptly execute and deliver to such
Grantor such assignments as may be necessary to reassign to such Grantor any
such rights, title and interests as may have been assigned to the Administrative
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Administrative Agent; provided, after giving effect to such reassignment,
the Administrative Agent’s security interest granted pursuant hereto, as well as
all other rights and remedies of the Administrative Agent granted hereunder,
shall continue to be in full force and effect; provided further, the rights,
title and interests so reassigned shall be free and clear of all Liens other
than Liens (if any) encumbering such rights, title and interest at the time of
their assignment to the Administrative Agent and Liens permitted pursuant to
6.02 of the Credit Agreement.

SECTION 5.04. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a

 

31



--------------------------------------------------------------------------------

single potential purchaser to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Administrative Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment of
an obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Grantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part an obligation owed to any
Secured Party, the Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor or Grantor (the “Claiming Party”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Guarantors and
Grantors on the date hereof (or, in the case of any Guarantor or Grantor
becoming a party hereto pursuant to Section 7.14, the date of the supplement
hereto executed and delivered by such Guarantor or Grantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Party under Section 6.01 to the
extent of such payment.

 

32



--------------------------------------------------------------------------------

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 6.01
and 6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor or Grantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor or Grantor with respect to its obligations hereunder, and each
Guarantor and Grantor shall remain liable for the full amount of the obligations
of such Guarantor or Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by or to it to or from any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower as provided
in Section 9.01 of the Credit Agreement.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

 

33



--------------------------------------------------------------------------------

SECTION 7.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable expenses incurred hereunder as provided in
Section 9.03 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor and each Guarantor jointly and severally agrees to
indemnify the Administrative Agent and the other Indemnitees (as defined in
Section 9.03 of the Credit Agreement) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of a single counsel for
any Indemnitee (together with one counsel in each jurisdiction as necessary),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing agreements or instruments
contemplated hereby, or to the Collateral, whether or not any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or any of its Related Parties.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.03 shall be payable on written demand therefor.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, Grantor or the Administrative Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective permitted successors and assigns.

SECTION 7.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time

 

34



--------------------------------------------------------------------------------

any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document is outstanding
and unpaid (in each case on terms reasonably satisfactory to the Administrative
Agent) and so long as the Commitments have not expired or terminated.

SECTION 7.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or electronic
transmission (including “pdf”) shall be as effective as delivery of a manually
signed counterpart of this Agreement. This Agreement shall become effective as
to any Loan Party when a counterpart hereof executed on behalf of such Loan
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Loan Party and the Administrative Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Administrative Agent and the other Secured
Parties and their respective successors and assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.08. Right of Set-Off. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any
Subsidiary Party against any of and all the obligations of such Subsidiary Party
now or hereafter existing under this agreement owed to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The applicable Lender shall
notify the Borrower and the Administrative Agent of any such setoff and
application. The rights of each Lender under this Section 7.08 are in addition
to other rights and remedies (including other rights of set-off) which such
Lender may have.

 

35



--------------------------------------------------------------------------------

SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, except to the extent that the Uniformed Commercial
Code provides that perfection of the security interests hereunder, or remedies
hereunder, in respect of any particular collateral are governed by the laws of a
jurisdiction other than the State of New York, in which case the laws of such
jurisdiction shall govern with respect to the perfection of the security
interest in, or remedies with respect to, such particular Collateral.

(b) Each of the Grantors hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Grantor or Guarantor, or its properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 7.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON

 

36



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.12. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor and Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor or Guarantor in respect of the Obligations or this
Agreement.

SECTION 7.13. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall automatically terminate when all the Obligations (other than unmatured
indemnification obligations) have been paid in full and the Lenders have no
further commitment to lend under the Credit Agreement.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower (or ceases to be required to be a Loan
Party under the Credit Agreement), provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to Section 9.02 of the Credit Agreement, the Security Interest in such
Collateral shall be automatically released.

 

37



--------------------------------------------------------------------------------

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c), the Administrative Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.13 shall be without recourse to
or warranty by the Administrative Agent.

SECTION 7.14. Additional Loan Parties. To the extent required by Section 5.12 of
the Credit Agreement, if any additional Subsidiary is formed or acquired after
the Effective Date, such Subsidiary shall enter in this Agreement as a
Subsidiary Party upon becoming such a Subsidiary. Upon execution and delivery by
the Administrative Agent and a Subsidiary of an agreement in the form of
Exhibit I hereto or such other form reasonably acceptable to the Administrative
Agent, such Subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such agreement shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.

SECTION 7.15. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may reasonably
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest; provided that the Administrative
Agent may exercise its rights as attorney-in-fact of any Grantor only upon the
occurrence and during the continuance of an Event of Default. Without limiting
the generality of the foregoing, the Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Grantor, to the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, (a) to receive, endorse, assign and/or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof; (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral; (d) to send verifications of
Accounts Receivable to any Account Debtor; (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent; and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or

 

38



--------------------------------------------------------------------------------

any of the Collateral, and to do all other acts and things the Administrative
Agent may reasonably deem necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes, provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property.

SECTION 7.16. Intercreditor Agreement; Conflicts. (a) Notwithstanding anything
to the contrary contained herein, the Administrative Agent and each Lender
acknowledges that the Lien and security interest granted to the Administrative
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Administrative Agent and each Lender hereunder are subject to the provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Credit Agreement and this Agreement, the terms of the Credit Agreement shall
govern and control. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

(b) Notwithstanding anything herein to the contrary, for so long as a Discharge
of First Lien Obligations shall not have occurred and the First Lien Documents
shall require the delivery of possession or control to the First Lien Agent of
Collateral, any covenant hereunder requiring (or any representation or warranty
hereunder to the extent that it would have the effect of requiring) the delivery
of possession or control to the Administrative Agent of Collateral shall be
deemed to have been satisfied (or, in the case of any representation and
warranty, shall be deemed to be true) if, prior to the Discharge of First Lien
Obligations, such possession or control shall have been delivered to the First
Lien Agent, as provided in the Intercreditor Agreement; provided that with
respect to Deposit Accounts, the Grantors shall be required to cause the
delivery of control to both the First Lien Agent and the Administrative Agent.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

[Signature Pages Omitted]

 

40